Citation Nr: 9900403	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for chronic lumbosacral strain with degenerative 
changes, prior to August 18, 1995.  

2. Entitlement to a disability rating in excess of 40 percent 
for chronic lumbosacral strain with degenerative changes, 
currently evaluated as 40 percent disabling, from August 18, 
1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1978.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
veterans claim for an increased rating for a chronic 
lumbosacral strain with limitation of motion, then rated as 
10 percent disabling.  The veteran filed a timely appeal, and 
the case was referred to the Board for resolution.  During 
the pendency of the appeal, a May 1992 rating decision by the 
RO increased the veterans assigned disability evaluation to 
20 percent, for what was then characterized as lumbosacral 
strain with limitation of motion and degenerative changes, 
effective from June 21, 1991.  A subsequent rating decision 
by the RO of December 1995 granted an increased evaluation to 
40 percent for this disability, effective from November 14, 
1995.

This case has been the subject of two prior Remand decisions 
by the Board.  The case was first remanded in June 1996 for 
clarification as to whether the veteran had requested a 
personal hearing, and most recently in February 1997 for 
further evidentiary development.  The latter Remand concerned 
issues characterized at that time as entitlement to a  rating 
in excess of 20 percent for chronic lumbosacral strain with 
limitation of motion, prior to November 14, 1995, and 
entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with limitation of motion from 
November 14, 1995.  In a January 21, 1998, rating decision, 
the RO determined that the 40 percent evaluation for the 
veterans service-connected low  back disability was to be 
effective from August 18, 1995, and the Board has 
recharacterized the issues accordingly.  The case has since 
been returned to the Board for resolution.  

In addition, the Board notes that in its February 1997 
decision, the veterans claim for entitlement to an increased 
evaluation for traumatic arthritis of the cervical spine with 
limitation of motion, which was then evaluated as 20 percent 
disabling, was granted, and was increased to 30 percent 
disabling.  As such, this matter is no longer before the 
Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefits sought on appeal.  He maintains, in substance, that 
he experiences near constant, debilitating low back pain 
which precludes him from engaging in normal activities of 
daily living.  In this regard, he asserts that the pain he 
experiences, in addition to limitation of motion, results in 
a disability that is more severe than that contemplated by 
the currently assigned 40 percent evaluation.  In addition, 
the veteran maintains that prior to August 1995, his 
symptomatology with respect to his lower back was more severe 
than that reflected by the then-assigned 20 percent 
evaluation.  He asserts that his symptomatology was more 
consistent with assignment of a 40 percent disability 
evaluation.  Therefore, favorable determinations have been 
requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veterans chronic lumbosacral strain with degenerative 
changes, prior to August 18, 1995.  In addition, it is the 
decision of the Board that the preponderance of the evidence 
is against assignment of an evaluation in excess of 40 
percent for the veterans chronic lumbosacral strain with 
degenerative changes, from August 18, 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  Prior to August 18, 1995, the veterans chronic 
lumbosacral strain with degenerative changes is shown to be 
productive of limitation of motion, and additional functional 
loss due to pain.  

3.  The veterans chronic lumbosacral strain with 
degenerative changes, is shown to be characteristic of severe 
impairment including functional impairment due to pain on 
use.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veterans chronic lumbosacral strain with 
degenerative changes, prior to August 18, 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20-4.46, 4.71a, Diagnostic Codes 
5010, 5292, 5293, 5295 (1998).  

2.  The criteria for an evaluation in excess of 40 percent 
for the veterans chronic lumbosacral strain, with 
degenerative changes, from August 18, 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20-4.46, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
VA has properly assisted him in the development of his claim.  
A mere allegation that service-connected disabilities have 
become more severe is sufficient to establish well-grounded 
claims for increased ratings.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented claims that are well grounded.  

Once a claimant has presented well-grounded claims, the VA 
has a duty to assist him in developing facts which are 
pertinent to those claims.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veterans service medical records, 
records of treatment following service, and reports of VA 
rating examinations.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veterans service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

II.  Entitlement to a Disability Rating in Excess of 20 
Percent For 
Chronic Lumbosacral Strain With Degenerative Changes,
Prior to August 18, 1995

Service connection for chronic lumbosacral strain was 
established in a March 1984 rating decision based on service 
medical and post-service medical records.  The RO found that, 
at that time, the veterans symptomatology consisted of 
slight limitation of motion, tenderness of the spine, and 
mild degenerative changes warranting assignment of a 10 
percent evaluation under Diagnostic Code 5295.  He was 
subsequently granted an increase for chronic lumbosacral 
strain with limitation of motion and degenerative changes to 
20 percent, effective from June 1991, in a May 1992 rating 
decision under the provisions of Diagnostic Codes 5010 and 
5295.  The RO indicated in its decision that the increase was 
based on the presence of limitation of motion and spasm.  

During the pendency of the present appeal, by a rating 
decision of December 1995, the RO granted an increased 
evaluation of 40 percent pursuant to the provisions of 
Diagnostic Codes 5293 and 5292, effective from November 11, 
1995, the date of a VA examination which showed increased 
symptomatology associated with the veterans service-
connected low back disorder.  The RO later determined in a 
January 1998 rating decision that the increased evaluation to 
40 percent for degenerative changes of the lumbar spine was 
warranted from August 18, 1995, pursuant to the provisions of 
Diagnostic Codes 5293 and 5292, based on subsequently 
acquired VA outpatient treatment records.

Diagnostic Code 5010 directs that arthritis due to trauma is 
evaluated as degenerative arthritis.  Degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (1998).  

Lumbosacral strain is evaluated under Diagnostic Code 5295.  
Under this section, a 20 percent evaluation is contemplated 
for lumbosacral strain involving muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaits sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

Under Diagnostic Code 5292, a 20 percent evaluation is 
contemplated for moderate limitation of the lumbar spine, and 
a 40 percent evaluation is contemplated for severe limitation 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998),

Intervertebral disc syndrome is evaluated under Diagnostic 
Code 5293.  Under this regulation, a showing of moderate 
recurrent attacks of intervertebral disc syndrome warrants 
assignment of a 20 percent evaluation.  A 40 percent 
evaluation is contemplated for severe, recurrent attacks of 
intervertebral disc syndrome.  Upon a showing of pronounced 
symptoms of intervertebral disc syndrome, a 60 percent 
evaluation is appropriate.  This symptomatology includes 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).   

The Board has carefully reviewed the evidence of record dated 
earlier than August 18, 1995, in order to determine whether 
an evaluation in excess of 20 percent prior to that date is 
warranted.  In this regard, the Board has reviewed numerous 
VA and private treatment records as well as VA examination 
reports.

Contemporaneous clinical treatment records dating from 1988 
through 1994 consistently show complaints and objective 
demonstrations of chronic low back pain.  VA outpatient 
treatment records dated in September 1990 show that the 
veterans ranges of motion with respect to his lumbar spine 
were 80 degrees of forward flexion and 20 degrees of backward 
extension.  A report of a VA rating examination dated in 
August 1991 also shows the veterans lumbar spine to have 80 
degrees of flexion and 20 degrees of backward extension.  He 
consistently complained of low back pain, and was also shown 
to have degenerative changes at L1, L2, and L3.  

On examination in September 1991, examination of the 
veterans lower back revealed flexion from 0 degrees to 75 
degrees, no tenderness and negative straight leg raising.  On 
examination in October 1991, the examiner noted some 
tenderness on the left side of the midline with paraspinal 
muscle spasm; flexion was to 70 degrees and extension to 30 
degrees.  

The veteran was seen in January 1992 with complaints of back 
and leg pain.  On examination at that time, motor strength 
was reported to be 5/5.  Deep tendon reflexes were 1 + and 
symmetrical, except at the left Achilles where reflexes were 
reported to be decreased.  The veteran had a normal station 
and gait.  The initial impression was left L3-4 radiculopathy 
and questionable T6/8 radiculopathy.  The veteran was 
referred for a myelogram in January 1992, and it was 
determined that the myelogram and a subsequent computerized 
tomography scan were unremarkable other than retrolisthesis 
L2/3 with vacuum phenomenon of the disc.  The assessment was 
degenerative lumbar disc disease.  Electromyography (EMG) 
studies of February 1992 revealed, in pertinent part, 
fibrillation in the left L5-S1 paraspinal muscles suggestive 
of possibly a L5-S1 radiculopathy.  It was noted further, 
that the EMG of the leg muscles, however, was normal and the 
examiner indicated that it was clear that if the veteran had 
a radiculopathy, it was mild.  

In June 1992, it was noted that straight leg raising was to 
more than 80 degrees with no changes on ankle dorsiflexion.  
Big toe dorsiflexion was of good strength.  The plexus were 
indicated to be within normal limits.  Trigger points were 
noted over the iliopsoas and gluteus maximus muscles as well 
as the pectoralis major.  The diagnosis was discogenic 
disease by x-rays with myofascial syndrome.  

In October 1993, the veteran complained of new pain in his 
mid-back around T11 with occasional radiation around the 
trunk, left greater than right.  There were reportedly no 
lower extremity symptoms, or bowel and bladder dysfunction.  
Examination revealed negative straight leg raising, motor 
strength of 5/5 and no clonus.  December 1993 x-rays of the 
lumbar spine revealed spondylosis, most pronounced at L1-2 
with degenerative disc disease, and bony sclerosis, as well 
as minimal disc space narrowing at L4-5.  No definite 
malalignment was seen. 

In February 1994, the veteran complained of upper back pain 
radiating down the right lateral, anterior thigh.  It was 
noted that he was able to work driving a truck.  Examination 
revealed negative straight leg raising and no tenderness of 
the back; motor strength was reported to be 5/5.  Examination 
of May 1994 revealed negative straight leg raising, motor 
strength to be 5/5 and intact reflexes.  Conservative 
treatment was continued.  

Computerized tomography of the lumbosacral spine in August 
1995, revealed retrolisthesis at L2-3, vacuum disc 
phenomenon, multiple Schmorls nodes, loss of disc space 
height, anterior osteophyte formation, and a mild broad-based 
bulge of the intervertebral disc resulting in mild canal 
stenosis.  A minimal broad-based bulge of the intervertebral 
disc was also noted at L3-4 and L4-5 resulting in minimal 
compression of the anterior thecal sac, but no significant 
canal or neural foraminal compromise was noted.  A small to 
moderate broad-based bulge was seen at L5-S1, and no 
significant canal or neural foraminal compromise was noted.  
An August 1995 outpatient record revealed positive deep 
tendon reflexes and decreased muscle strength in the left 
lower extremity as well as positive ipsilateral straight leg 
raising.  

The Board has carefully reviewed the evidence of record dated 
prior to August 1995.  However, the Board has determined that 
an evaluation in excess of 20 percent for the veterans 
service-connected low back disorder is not warranted.  In 
this regard, the Board notes that these records show 
essentially only slight to moderate limitation of motion.  
Flexion of the lumbar spine has been reported as to between 
70 and 80 degrees.  Extension has been reported to between 20 
to 30 degrees.  Further while muscle spasm was shown on VA 
examination of October 1991, there is no objective evidence 
of unilateral loss of lateral spine motion in a standing 
position or evidence of severe lumbosacral strain manifested 
by the criteria set forth above.  Further, the evidence is 
not characteristic of severe intervertebral disc syndrome.  
As shown above, prior to August 1995, straight leg raising 
was negative on repeat examination, deep tendon reflexes have 
generally been reported to be intact, and motor strength to 
be 5/5 on several examinations.  Further, an examiner 
indicated in February 1992, that if the veteran had 
radiculopathy, it was only mild in degree.  Examination as 
recent as May 1994 revealed negative straight leg raising, 
intact reflexes and motor strength of 5/5.  

As noted above, a 20 percent disability evaluation under 
Diagnostic Code 5292 contemplates moderate limitation of 
motion, under Diagnostic Code 5293 contemplates moderate 
intervertebral disc syndrome with recurring attacks, and 
under Diagnostic Code 5295 contemplates less than severe 
lumbosacral strain.  The Board notes that the evidence dated 
prior to August 1995 arguably is not reflective of the 
criteria for a 20 percent evaluation under any of these 
diagnostic codes.  However, the Board has also considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 which contemplate 
functional limitation due to pain or weakness and which 
provide additional guidance for determining ratings under 
these diagnostic codes which assess musculoskeletal function.  
See VAOPGCPREC 36-97;  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this case, the Board finds that while the medical 
evidence does necessarily indicate that the criteria for more 
than 10 percent is warranted under the applicable diagnostic 
codes, the veterans complaints of additional functional due 
to pain are credible, and thus, resolving all doubt in his 
favor, find that the 20 percent evaluation assigned prior to 
August 1995 is the appropriate disability evaluation.  The 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a 20 percent evaluation.  The 
Board finds further that the evidence of record simply does 
not support an evaluation in excess of 20 percent for the 
veterans low back disorder prior to the treatment in August 
1995 which clearly is indicative of a demonstrated increase 
in symptomatology associated with the veterans service-
connected low back disorder.  In reaching this decision, the 
Board concludes that the preponderance of the evidence is 
against assignment of an evaluation in excess of 20 percent 
prior to August 1995.  Accordingly, the Board must conclude 
that the veterans claim for assignment of an evaluation in 
excess of 20 percent prior to August 18, 1995 must be denied.  

III. Entitlement to an Evaluation in Excess of 40 Percent For 
Chronic Lumbosacral Strain With Degenerative Changes 

The veteran underwent VA rating examinations in November 1995 
and in November 1997.  The November 1995 examination report 
shows that the veteran complained of increasing radiating 
back and neck pain.  The veteran was observed to walk with a 
slight limp, and reported using a TENS unit on his lower 
back.  There was tenderness on palpation along the lumbar 
paraspinal musculature, but no spasm was noted.  At that 
time, his ranges of motion with respect to the lumbar were 
shown to be restricted to 38 degrees of forward flexion and 
22 degrees of backward extension.  He noted that there was 
objective evidence of pain on motion.  The examiner indicated 
that the veteran could perform knee squats of only about 25 
percent, but was able to rise of heels and toes.  Straight 
leg raising was positive on the right at 45 degrees and 
positive on the left at 20 degrees.  Patellar deep tendon 
reflexes were 2+, bilaterally.  Achilles deep tendon 
reflexes were trace to 1+ on the right and absent on the 
left.  Some sensory diminution over the left leg below the 
knee on the lateral position down to the lateral region of 
the foot and toes was reported.  X-rays of the lumbar spine 
revealed degenerative changes in the upper lumbar spine 
described as a mild progression from an August 1991 
examination.  The diagnoses included moderately severe 
degenerative arthritis of the lumbar spine and degenerative 
disc disease of L2-3, and L5-S1, with radiculopathy of the 
left lower extremity, minimal.  

VA treatment records dating from March 1991 through December 
1997 show that he was seen throughout this period for chronic 
neck and back pain.  Aside from noting the presence of 
degenerative disc disease with its attendant symptomatology, 
no specific findings with respect to functional limitations 
or other impairment with respect to the veterans service-
connected disability, other than that described above, are 
contained in these records.  

The veteran underwent an additional VA rating examination in 
November 1997, in which he complained of chronic severe back 
pain of long duration, and indicated that his pain was 
worsened by walking and performing activities such as 
driving.  The veteran also reported that in the past, he 
drove a truck and operated heavy equipment that made his back 
pain worse, and he indicated that he again drove a semi-tuck 
in the month of September or October 1997, but no longer 
drove such a truck due to hip and leg pain caused by the 
sitting; however, he also indicated that at that time, he 
experienced some type of dizzy spells and thought he may have 
had an inner ear infection.  

On examination, his spine was found to be in alignment with 
immediate paraspinal tenderness with palpation.  Muscle 
spasm, redness, swelling, or lordosis were not noted.  Deep 
tendon reflexes were 2+ at the knees and 2+ at the Achilles 
tendon.  Straight leg raising was to 45 degrees with evidence 
of pain on motion on the left leg.  On the right, the veteran 
could raise his leg to 60 degrees with evidence of pain.  He 
was observed to walk with a slight limp favoring his left 
leg.  Bilateral calluses were noted on the feet.  The veteran 
was able to heel walk, toe walk, and squat approximately 
halfway down with evidence of pain.  Motor strength was 4/5 
on the left lower extremity and 5/5 on the right lower 
extremity.  Feet were warm to the touch bilaterally, and 
blanched within normal limits.  Pedal pulses were palpable, 
bilaterally.  All sensation was intact in the lower extremity 
dermatones with report of some decreased sensation.  There 
was no muscle wasting of either extremity.  Forward flexion 
was to 75 degrees; extension backwards was to 25 degrees; 
lateral flexion was to 35 degrees to the left, and to 25 
degrees to the right; and rotation to the left and right were 
35 and 25 degrees, respectively.  Slight grimacing with the 
extreme lateral flexion and rotation to the right was 
reported.  It was noted that with slight resistance, lumbar 
flexion was to 50 degrees; backward extension was to 20 
degrees; lateral flexion was to 30 degrees, right and left; 
and rotation to 28 degrees, right and left.  The examiners 
diagnoses were consistent with those of the January 1995 
rating examination.  The examiner also noted that an MRI test 
did not show any herniated nucleus pulposus, no 
neuroforaminal stenosis or nerve root impingement.  

The Board has evaluated the above-described medical evidence, 
and concludes that the preponderance of the evidence is 
against an assignment of an evaluation in excess of 40 
percent for the veterans chronic lumbosacral strain with 
degenerative changes.

The Board finds that the evidence shows that the veterans 
disability with respect to his back is productive of no more 
than severe impairment with objective evidence of pain on 
use, and that under any of the above-listed diagnostic codes, 
the veterans demonstrated symptomatology warrants assignment 
of not more than a 40 percent disability rating.  As noted 
above, a 40 percent disability evaluation, the maximum 
available under either Diagnostic Codes 5252 or 5295, 
contemplates severe limitation of motion of the lumbar spine 
or severe lumbosacral strain, respectively.  Under Diagnostic 
Code 5293, a 40 percent evaluation contemplates severe 
intervertebral disc disease.  

In order for the veterans service-connected low back 
disorder to warrant an increased evaluation, the evidence of 
record would have to be indicative of intervertebral disc 
syndrome, pronounced in degree with little intermittent 
relief under Diagnostic Code 5293, or there would have to be 
evidence of ankylosis of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1998).  The Board notes that 
on most recent examinations, the veteran reported the 
presence of constant lower back pain, and the record reflects 
objective evidence of functional impairment due to that pain 
in that the veterans range of motion was clearly restricted, 
particularly with respect to forward flexion of the 
lumbosacral spine on the 1995 VA examination.  In this 
regard, the Board finds the veterans complaints of 
additional functional impairment due to pain to be credible.  
However, the Board notes that there has been no showing of 
ankylosis of the lumbar spine or pronounced intervertebral 
disc disease.  In this regard, both the 1995 and 1997 VA 
examinations described degenerative disc disease, L2-3, L5-S1 
with radiculopathy of the left lower extremity, minimal in 
degree.  On VA examination in 1997, deep tendon reflexes were 
2+ at the knees and Achilles tendon, and while there was 
evidence of positive straight leg raising, the veteran was 
able to heel walk, toe walk, and squat approximately halfway 
down albeit with evidence of pain.  Further, motor strength 
was 4/5 on the left lower extremity and 5/5 on the right 
lower extremity, and pedal pulses were palpable, bilaterally.  
All sensation was generally intact in the lower extremity 
dermatones with report of some decreased sensation in various 
areas of the lower extremities.  However, there was no muscle 
wasting of either extremity.  Notably, muscle spasm was not 
noted on either the 1995 or the 1997 VA examination.  
Further, MRI testing failed to disclose any herniated nucleus 
pulposus, neuroforaminal stenosis, or nerve root impingement.  

Based on the foregoing, the Board finds that with 
consideration of the provisions of 38 C.F.R. §§  4.40, 4.45, 
the currently assigned 40 percent evaluation which 
contemplates a severe degree of impairment to be the 
appropriate disability evaluation in this case.  The Board 
finds that the demonstrated symptomatology coupled with the 
clear evidence of additional functional impairment due to 
pain warrants the assignment of the 40 percent disability 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. at 206-7; VAOPGCPREC 36-97 (December 12, 1997).  
The Board concludes, therefore, that the veterans 
symptomatology warrants assignment of a 40 percent 
evaluation, taking into account the level of his functional 
impairment and his objectively demonstrated pain on motion.  
In reaching this decision, the Board notes that assignment of 
a 40 percent evaluation is appropriate and that the 
preponderance of the evidence is against a higher evaluation 
under any other diagnostic code.  Therefore, the veterans 
claim for an evaluation in excess of 40 percent for his 
service-connected lumbosacral strain with degenerative 
changes must be denied.  

IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board notes that in a December 1991 statement 
the veteran indicated that he was fired from his job due to a 
bad attitude due to back pain.  In July 1992, he 
indicated that his upper back disability prevented him from 
being gainfully employed.  More recently, he reported that 
his lumbosacral spine disability has, in part, caused him to 
terminate his employment as a truck driver.  In this regard, 
the Board notes that the veteran does have a significant low 
back disorder as recognized by the 40 percent disability 
evaluation currently assigned.  The Board also notes that the 
evidence shows that he has sought ongoing treatment on an 
outpatient basis for his back disability.  However, the 
veteran has not submitted any evidence corroborating his 
claim regarding marked interference with employment and there 
is no evidence of frequent hospitalizations for the veterans 
low back disorder.  The Board observes that the findings, as 
reported above, are not reflective of an unusual or 
exceptional disability picture that would warrant an 
extraschedular disability rating as the veterans 
symptomatology is clearly contemplated by the regular 
schedular standards in this case.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veterans 
claims that would give rise to reasonable doubt in his favor, 
the provisions of 38 U.S.C.A. § 5107 are not applicable.  
Should the veterans disability picture change, he may apply 
at any time in the future for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant an 
increased evaluation for the veterans chronic lumbosacral 
strain with degenerative changes.  



ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain with degenerative changes, prior 
to August 18, 1995, is denied.  

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with degenerative changes from 
August 18, 1995, is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
